Case 1:19-cv-00070-DLC Document 78 Filed 02/11/20 Page 1 of 1
SAXENA WHITE

 

7777 Glades Road ! Suite 300 1 Boca Raton, FL 33434

Lester R. Hooker
Ihooker@saxenawhite.com

February 11, 2020
Via ECF

Hon. Denise L. Cote
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, NY 10007-1312

 

 

RE: Jnve Perrigo Company ple Sec. Litig.
19-CV-70-DLC

 

Dear Judge Cote:

On January 24, 2020, this Court entered a Scheduling Order setting a pretrial conference
for February 14, 2020 at 3:00 p.m. ECF No, 74. Steven B. Singer is the lead attorney for Lead
Plaintiffs in this matter, and on Saturday, February 8, 2020, Mr. Singer’s mother passed away.
Accordingly, Lead Plaintiffs respectfully request an adjournment of the scheduled pretrial
conference to February 28, 2020 at 10:30 am. Defendants have consented to this requested
adjournment and are available at the requested date and time. Lead Plaintiffs previously
requested a one-week extension of time in which to file the Second Amended Class Action
Complaint, which was granted by the Court on May 10, 2019. ECF No. 57. Other than the
foregoing, Lead Plaintiffs have not requested any adjournments or extensions of time.

Best regards,

/s/ Lester R. Hooker
Lester R. Hooker
Ce

 

 

ce? Counsel for all parties (via ECF)

FLORIDA | NEW YORK —F CALIFORNIA

www,saxenawhite.com
